Holt, J.
In 1902 a widow, the mother of defendants, then boys of the age of 9 and I years, respectively, married John Ekblaw. Soon thereafter this family moved onto a quarter section of land near Crookston, Minnesota. In 1904 Mr. Ekblaw was erecting a barn on the place and needed some money. His wife let him have about $1,000 for that purpose. Two years later she became very ill and evidently disturbed as to the future of her boys in case of her death. Ekblaw then went to Crookston, caused a deed to be drawn and executed by himself alone, conveying the quarter section to defendants. The deed was the short form warranty, but contained the following clause: “Said John Ekblaw, party of the first part, to remain in full possession and ownership of said described real estate during his (said grantor’s) lifetime and this deed not to be placed on record until after the death .of said John Ekblaw, party of the first part.” On his return he gave the deed to his wife. She read it, and then handed it to the mother of the boys’ father, with the request that she take care of it until John Ekblaw was dead. Shortly thereafter Mrs. Ekblaw died. The defendants continued to live with their stepfather and assisted in running the farm until his death in 1909. Ekblaw had no children. The east half of this quarter section was his homestead during all the time after he moved upon it in 1902. This action is by the administrator of his estate for the possession of the land, the defendants having retained possession. The court instructed the jury that plaintiff was entitled to recover possession of the homestead, or east half of the land, and further, if the deed had been delivered to defendants, they were entitled to possession of the other half. Judgment was entered upon the verdict that plaintiff was entitled to possession of the east half and de-. fendants to the west half of the quarter section. Both parties appeal.
*337Tbe only question litigated at tbe trial was tbe effect of tbe deed from John Ekblaw to defendants. Plaintiff contends there was no delivery of tbe deed; that, even so, it is not a conveyance, but an abortive testamentary disposition of property, and, in any event, tbe deed is void as to tbe homestead. Defendants, conceding that tbe deed was ineffective to pass title to tbe homestead when it was executed, claim that John Ekblaw estopped himself from denying’ its validity and plaintiff is concluded thereby.
By special verdict tbe jury found that before bis death John Ekblaw delivered tbe deed to defendants. Tbe evidence sustains tbe finding. Tbe situation surrounding tbe transaction and tbe relation of tbe members of tbe family to each other plainly indicate that it was tbe purpose of John Ekblaw, when be gave tbe deed into tbe bands of bis wife, to make a delivery thereof to her for defendants. And even if it was not to be delivered to defendants until after bis death it was a good delivery. Haeg v. Haeg, 53 Minn. 33, 55 N. W. 1114; Wicklund v. Lindquist, 102 Minn. 321, 113 N. W. 631; Thomas v. Williams, 105 Minn. 88, 117 N. W. 155.
We agree with tbe trial court in tbe conclusion that tbe deed is a conveyance of a present estate and not an attempted testamentary disposition of property. Tbe intention to convey tbe fee, reserving to tbe grantor a life estate, is readily seen. Tbe language used to express such intention is not tbe most apt, perhaps, but its meaning is reasonably clear. If tbe word “ownership” bad been omitted, no dispute could well have arisen. But full possession and ownership is as accurately descriptive of a person’s tenure in a life estate as of one in fee simple. Tbe meaning of a word or term is often qualified by tbe context. And in contracts that meaning must be adopted which sustains, and not tbe one which destroys or renders purposeless, tbe instrument. Tbe meaning of words and expressions is to be gleaned primarily from tbe document itself, but in case of ambiguity resort may also be bad to surrounding circumstances. No provision is contained in this deed postponing its taking effect; tbe contrary may be inferred from tbe fact that tbe recording of it is tbe only matter which is in terms postponed. *338In each of the cases cited by plaintiff, language was made use of in the deed which clearly postponed the grant, or the effect of the conveyance, until the death of the grantor. Leaver v. Gauss, 62 Iowa, 314, 17 N. W. 522; Bigley v. Souvey, 45 Mich. 370, 8 N. W. 98; Donald v. Nesbit, 89 Ga. 290, 15 S. E. 367.
In Vessey v. Dwyer, 116 Minn. 245, 133 N. W. 613, the deed provided: “This conveyance and the title of said second parties to the above described lands to take only upon the death of said first party; and this conveyance is made only upon the covenant and agreement between all said parties that said first party shall continue to own and occupy said land as her own during her natural life, and said first party hereby reserves to herself the use, occupation, rents, and profits of all said described land during her natural life.” The deed was held to convey the fee, reserving a life estate in the grantor. See also: Graves v. Atwood, 52 Conn. 512, 52 Am. Rep. 610; Dismukes v. Parrott, 56 Ga. 513; Blanchard v. Morey, 56 Vt. 170. It will be seen that the language of the deed in the Vessey case attempts to postpone the grant, and the decision accords with many other authorities which hold that, even if a deed in express terms specifies that it is not to take effect until the grantor’s death, it nevertheless conveys a present interest and is not to be considered testamentary in character. White v. Hopkins, 80 Ga. 154, 4 S. E. 863; Abbott v. Holway, 72 Me. 298; Shackelton v. Sebree, 86 Ill. 616; Wilson v. Carrico, 140 Ind. 533, 40 N. E. 50, 49 Am. St. 213.
We entertain no doubt of John Ekblaw’s intent to convey the whole farm to defendants and that he died in the belief that he had so done. But unfortunately he failed to have his wife join in the deed and therefore it was and is void as to the homestead. Murphy v. Renner, 99 Minn. 348, 109 N. W. 593, 8 L.R.A.(N.S.) 565, 116 Am. St. 418, and cases there cited. This is conceded. However defendants contend that John Ekblaw was estopped to deny its validity and so is plaintiff. The evidence disclosed no act of Ekblaw creating an estoppel. The mere giving of the deed cannot be so construed. There is no evidence that defendants parted with anything, or surrendered any rights, or placed themselves in *339any worse position, because of anything said or done by their stepfather with reference to the homestead. Ekblaw never abandoned the land as a homestead or surrendered possession while he lived. The only authority which defendants cite, Lucy v. Lucy, 107 Minn. 432, 120 N. W. 754, 131 Am. St. 502, is not in point. There the grantor subsequent to making the deed abandoned the premises as a homestead and gave complete possession to the grantee. The latter was to malee some payments during the grantor’s life. Afterwards, when a misunderstanding arose as to these, the grantor sued the grantee and obtained judgment reforming the deed so as to embody provisions for the payment of the annuities to the former and other conditions. These the latter thereafter paid and performed. It was held that a subsequent grantee, taking with full knowledge of these facts, was estopped from asserting title as against the first grantee in possession under the deed and judgment mentioned, although the grantor’s insane wife was not party to either. There are no similar facts in the case at bar upon which to predicate an estoppel.
Judgment affirmed.